Citation Nr: 1045508	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-24 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic pulmonary disease 
with pleural effusion and plaques, to include as due to asbestos 
exposure.


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from March 1946 to September 
1947. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2007 rating decision in which the RO denied service 
connection for chronic obstructive pulmonary disease and plural 
effusion and plaques, claimed as lesion on the left lung due to 
asbestos exposure.  In May 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
September 2007, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in November 
2007.

In his substantive appeal, the Veteran requested a Board hearing 
before a Veterans Law Judge at the RO.  However, in 
correspondence received in October 2010, the Veteran cancelled 
his hearing request.  

In November 2010, the Vice Chairman of the Board advanced this 
appeal on the Board's docket upon his own motion, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Asthma existed prior to, and is not medically shown to have 
been aggravated in or by, service.

3.  Chronic pulmonary disease other than asthma was first 
diagnosed many years after the Veteran's discharge from service, 
and there is no competent evidence or opinion that there exists a 
medical relationship between any such current disability and the 
Veteran's military service.

4.  In-service asbestos exposure has not been established, and 
all current asbestos-related pulmonary disease has been medically 
related to post-service occupational exposure.


CONCLUSION OF LAW

The criteria for service connection for chronic pulmonary disease 
with pleural effusion and plaques, to include as due to asbestos 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA; this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.  The April 2007 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the October 2006 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran.

The Board finds that no additional RO action to further develop 
the record on the claim on appeal is warranted.  The Board 
acknowledges that the Veteran has not been scheduled for a VA 
examination to evaluate his claimed chronic pulmonary disease.  
The Board emphasizes, however, that the claim is one for service 
connection.  In this case, as is explained in detail below, there 
is no evidence of exposure to asbestos in service, and no medical 
evidence whatsoever to support the claim, particularly on the 
matter of whether the Veteran has a current pulmonary disability 
that began or was worsened in service, as alleged.  As the 
current record does not reflect even a prima facie claim for 
service connection for the claimed disability, VA has no 
obligation to obtain any medical opinion commenting upon the 
etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's Enlistment Record and Report of Separation, as well 
as his Separation Qualification Record, indicates that he served 
on active duty for one year and six months, and that his 
militarily occupational specialty was "Surgical Technician."  
The Veteran's Separation Qualification Record indicates that the 
Veteran served as a surgical technician for 16 months at the 
Brooke Army Medical Center in Fort Sam Houston, Texas, and that 
his duties included preoperative and postoperative treatment of 
patients, putting tractions, giving shots, and doing routine ward 
duties.

The Veteran's Report of Physical Examination and Induction, dated 
in February 1946, reflects a noted history of asthma for the past 
several years.  Service treatment records reflect no complaints 
of, or treatment for, asthma or any other lung problems in 
service.  The report of the Veteran's physical examination for 
release from active duty, dated in September 1947, indicates that 
examination of his lungs was normal, and that a chest X-ray was 
negative.  

The earliest notations in the record of any pulmonary problems 
appear in private treatment records, dated from January 1966 
through May 1967, which indicate that the Veteran was given a 
prescription for bronkometer.  May 1967 private treatment records 
indicate that the Veteran reported an asthmatic flare up, which 
had begun in April.  It was noted that he had a considerable 
cough and thick, white sputum, but that examination showed 
minimal wheezing.  A September 1967 treatment record also 
indicates that the Veteran had had an exacerbation of asthma.  

In August 1971, it was noted that the Veteran's predominate 
health problem in the past had been bronchial asthma, and that he 
had had it since he was 15 years of age.  It was noted that, when 
he was first diagnosed at age 15, he underwent treatment and got 
good relief, until about 8 to 10 years prior to August 1971, when 
he began having difficulties again.  It was noted that he had 
been taking allergy shots and symptomatic medications.  

A November 1971 private treatment record reflects that the 
Veteran complained of a lot of aching in his chest and wheezing, 
and that he had had a bit of a cold for the past week.  It was 
noted that the Veteran had been using bronkometer, that he had 
been coughing up a lot of yellow phlegm, and that, on physical 
examination, he had some weakness and rhonchi in both lungs.  
November 1972 and November 1974 treatment notes indicate a 
pulmonary infection from his asthmatic bronchitis.  A January 
1975 treatment note indicates a pleurisy of the right chest wall, 
and a December 1975 treatment note indicates that the Veteran 
reported increasing trouble with asthma and coughing, and that he 
had some rhonchi and wheezing.  In January 1976, the Veteran was 
again treated for chronic bronchial asthma. 

Private treatment notes further indicate that the Veteran was 
hospitalized in July and August 1976 for bronchial asthma and 
depression.  It was noted in the discharge summary of that 
hospitalization that the Veteran had had asthma since age 15, 
with years of doing better and other years of not doing so well, 
and that he had allergies.  It was also noted that a chest X-ray 
showed possible nodule in the left base, with a small amount of 
calcium in it, but that it was otherwise unremarkable.  

Private treatment records from September 1976 to July 1986 show 
continued treatment for bronchial asthma.  

A February 1987 private treatment note indicates that the Veteran 
was enrolled in an asbestos chest X-ray program, as he was 
concerned about a chest X-ray activating spot that he had on his 
lung, but that his physician told him that he did not need to 
worry about that. The Veteran reported having increasing lung 
problems since January.  

In December 1992, the Veteran was diagnosed as having reactive 
airway disease.  A February 1995 private X-ray report indicates 
that there was a small, localized density in the right mid 
hemithorax at the anterior end of the right third rib, that a 
similar density had been present in 1993, and that the lungs were 
otherwise clear.  The Veteran was diagnosed as having suspected 
localized parenchymal prominence or scarring.

In January 2000, the Veteran was hospitalized for pneumonia with 
pneumococcus and staph in sputum.  Chest X-ray showed bibasilar 
pneumonitis with pleural thickening and effusion on the left, and 
improving infiltrate in the right base.  

A July 2003 private X-ray report indicates that that the 
previously seen left lung infiltrate had resolved significantly, 
and that residual density was probably due to parenchymal 
fibrosis and pleural thickening, extending into the interlobar 
fissure, and a left basal calcified granuloma again seen.  A 
right mid lung field density was also seen, which was noted to be 
almost unchanged since prior X-rays.  

A November 2004 VA private treatment report indicates a diagnosis 
of acute exacerbation of chronic obstructive pulmonary disease 
(COPD).

June 2006 private X-rays revealed moderate left-sided effusion, 
left posterior basilar area of atelectasis vs. a small 
infiltrate, and mild thickening of the inferior aspect of the 
left major fissure vs. mild fluid.  They also revealed a small 
pleural based density involving the posteriori medical right 
upper lobe, and evidence of old granulomatous process.  

A July 2006 letter from the Veteran's private physician, Dr. A., 
indicates that the Veteran presented with a history of persistent 
shortness of breath for the past six weeks, that he gave a 
history of chronic asthma, and that he had had asthma since age 
15.  It was noted that the Veteran had worked at Bethlehem Steel 
for 16 years and gave a history of exposure to dust, smoke, 
fumes, and asbestos.  It was noted that the Veteran presented 
with evidence of a mild to moderate left-sided pleural effusion 
and differential diagnoses, including postpneumonic effusion, 
chronic infections, and malignancy, and that mesothelioma was 
also under differential diagnosis, given his history of asbestos 
exposure.  

August 2006 private treatment notes reflect that the Veteran was 
seen for a left pleural effusion.  It was noted that a chest 
computed tomography (CT) scan performed in August 2006 
demonstrated a well-demarcated loculated left basilar left 
pleural effusion, with both a thickened calcified parietal and 
visceral pleural peel.  It was noted that the Veteran had 
experienced left chest wall pain for several years, had sustained 
repetitive chest wall trauma over the last few decades, and had 
experienced recurrent pneumonia.  It was also noted that the 
Veteran reported a history of industrial dust exposure as well as 
a history of asbestos exposure from his years working at 
Bethlehem Steel and Mack Trucks.  The Veteran was diagnosed as 
having both asthma and COPD.  It was noted that the Veteran had 
worked at Bethlehem Steel for 16 years where he admitted to 
asbestos exposure as well as extensive exposure to dust, smoke, 
and fumes.  It was noted that he was also employed by Mack 
Trucks, and admitted to asbestos exposure there.  Examination 
showed lungs diminished in the left base with accompanying 
dullness to percussion, and reproducible left anterior and 
lateral chest wall pain.  The diagnosis was left pleural 
effusion.  

An August 2006 private treatment notes shows that the Veteran was 
seen for a follow-up of the left pleural effusion.  It was noted 
that, due to the Veteran's age, extensive history of asbestos 
exposure, and radiographic findings, his physician was concerned 
that the loculated plural effusion may represent a malignancy.  
An August 2006 biopsy report indicates diagnoses of left visceral 
pleura, aggregate of fibrinous debris and blood only, and left 
partial pleura, fragments of pleura showing dense pleural 
fibrosis with mild chronic inflammation.  August 2006 private 
hospital records indicate that the Veteran was diagnosed as 
having left pleural effusion with entrapped left lower lobe.

In a January 2007 letter, the Veteran's private physician, Dr. 
H.,  indicated that the Veteran had been cared for in his office 
since some time before 1966.  Dr. H. commented that the Veteran's 
lung problems included a diagnosis of chronic bronchial asthma 
going back to at least 1976, and apparently before that, and that 
he was currently under treatment for reactive airway disease.  
Dr. H. noted that a chest X-ray in August 1976 revealed a 
calcified lesion in the left lower lung, identified as a 
granuloma, and that over the last several years, following a 
pneumonia in January 2003, the Veteran had some persistent left-
sided changes.  Dr. H. stated that, in January 2000 and January 
2003, abnormal parenchymal and pleural density involving the left 
hemithorax at the base were noted, and that in June 2006, the 
Veteran was noted to have had moderate left-sided effusion and 
some changes of the base that, ultimately, with repeat testing, 
was addressed by thorascopy and surgical evaluation.  Dr. H. also 
stated that the Veteran had had respiratory difficulties for a 
long time, and a history, given by the Veteran, of asthma going 
back to his young days.  

A January 2007 private treatment record indicates that a CT scan 
confirmed that a left lower lobe new nodule represented a 
calcified granuloma.  

July 2008 pulmonary function testing resulted in diagnoses of 
severe obstructive airway disease and moderate restrictive lung 
disease.  

A January 2009 private treatment note indicates that CT scan of 
the chest showed evidence of granulomatous disease and plural 
based calcifications typically associated with asbestosis-related 
disease, and that the pleural based nodules in the right upper 
lobe and right base were stable.  

A January 2010 private X-ray report notes diagnoses of left lower 
lung atelectasis or airspace disease and bilateral hilar and 
interstitial prominence.  A February 2010 chest X-ray report 
notes diagnoses of plural thickening and plural calcifications, 
consistent with asbestosis, and diffuse pleural thickening along 
the left posterior wall, which was noted to be possibly related 
to a previous inflammatory process.  

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As reflected in both a January 2007 written statement and his 
November 2007 substantive appeal, the Veteran asserts that, at 
the time he was discharged from service, he was found to have had 
a lesion on his lung, and that such lesion was the result of scar 
tissue developing in service from having asthma, or from in-
service asbestos exposure.  The Veteran asserts that such lung 
lesion is related to his current lung disability, including 
chronic pulmonary disease with pleural effusion and plaques.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the Veteran's claim for 
service connection must be denied.  The medical record simply 
does not reflect that a pulmonary disability began or worsened 
during, or as a result of the Veteran's period of service.  

As indicated above, for several years prior to his entry into 
service, the Veteran had asthma, which was noted on his February 
1946 Report of Physical Examination and Induction; the Veteran 
has consistently reported having asthma since the age of 15.  
Service treatment records indicate no complaints, treatment, or 
diagnoses related to asthma or any other lung problems in 
service, and the report of the Veteran's physical examination for 
release from active duty indicates that examination of the lungs 
was normal, and that a chest X-ray was negative.  The earliest 
post-service notation of treatment for asthma, or any pulmonary 
problem, is reflected in a January 1966 private treatment record.

Also, the record does not indicate that the Veteran began having 
any lung-related problems, including problems with his asthma, 
from the time of his separation from service until more than 10 
years after.  In this regard, the Board points out that, in 
August 1971, it was noted during private treatment that the 
Veteran had had asthma since he was 15, at which time he 
underwent treatment and got good relief until about 8 to 10 years 
prior to August 1971, when he began having difficulties again.   
Thus, while the Veteran had asthma prior to his period of 
service, the medical evidence does not support a finding that 
that the Veteran's pre-existing asthma was aggravated in service.  

The record also does not support a finding that diagnosed chronic 
pulmonary other than asthma-to include granuloma in the left 
lower lung, a small localized density in the right mid hemithorax 
at the anterior end of the right third rib, reactive airway 
disease, recurrent pneumonia, COPD, left-sided pleural effusion, 
left visceral pleura, left partial pleura, restrictive lung 
disease, left lower lung atelectasis or airspace disease, and 
bilateral hilar and interstitial prominence-is medically related 
to service.  No such disability was manifested until at least 
January 1975, many of the disabilities were manifested many years 
later.  The Board points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 

Furthermore, there is no competent medical evidence or opinion 
that even suggests that any pulmonary disease other than asthma 
is medically related to service.   Rather, the medical evidence 
tends to indicate that the Veteran's pulmonary disorders are 
related to post-service industrial exposure to dust, smoke, 
fumes, and asbestos, while working for Bethlehem Steel for 16 
years and subsequently working for Mack Trucks.  

Regarding the Veteran's assertion that, at the time he was 
discharged from service, he was found to have had a lesion on his 
lung, the Board points out that a layperson is competent to 
report on matters observed or within his or her personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
Board finds that this assertion is inconsistent with the 
contemporaneous evidence of record, and hence, not credible.  The 
September 1947 report of the Veteran's physical examination for 
release from active duty indicates that examination of the lungs 
was normal, and that a chest X-ray was negative.  Furthermore, 
private treatment notes indicate that that a chest X-ray first 
showed a possible nodule in the left base when the Veteran was 
hospitalized in July and August 1976 for bronchial asthma and 
depression; the January 2007 letter from Dr. H. reiterates that 
the Veteran was noted to have had a calcified lesion in the left 
lower lung, identified as a granuloma, on August 1976 chest X-
ray.  Thus, while the Veteran might believe that he was found to 
have had a lesion on his lung at the time he was discharged from 
service, under these circumstances, such assertion is accorded no 
probative weight.

The Board has also considered the Veteran's assertion that a 
current pulmonary disability is the result of in-service asbestos 
exposure.  However, as explained below, the competent, probative 
evidence of record simply does not support such a finding.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA's 
Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 
2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion 
by VA's Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the 
Veteran's claim of entitlement to service connection for 
asbestos-related disease under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Adjudication Manual contains guidelines for the development 
of asbestos exposure cases.  They indicate that inhalation of 
asbestos fibers can result in fibrosis and tumors, and produce 
pleural effusions and fibrosis, pleural plaques, mesotheliomas of 
the pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  The 
Adjudication Manual also acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in the 
manufacture and servicing of friction products, such as clutch 
facings and brake linings.  Also noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).

The Adjudication Manual provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran.  See also 
VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the Circular's 
claim-development procedures).

The Board also points out that the pertinent parts of the Manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and that there is no presumption that a 
veteran was exposed to asbestos in service.  See Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VAOPGCPREC 4-2000.

In the instant case, the Veteran has not actually claimed to have 
personal knowledge of any in-service asbestos exposure, and there 
is no indication of asbestos exposure in the Veteran's service 
treatment records.  Also, his service personnel records indicate 
that he served as a surgical technician, and that his duties 
included preoperative and postoperative treatment of patients, 
putting tractions, giving shots, and doing routine ward duties; 
there is no indication that the Veteran's in-service duties 
involved asbestos exposure.

Moreover, while the medical evidence indicates that some of the 
Veteran's chronic pulmonary problems, including granulomatous 
disease, plural thickening, and plural calcifications are related 
to asbestos exposure, the medical evidence indicates that such 
exposure was post-service, during his 16 years working for 
Bethlehem Steel and subsequent employment with Mack Trucks.  

Thus, even if some in-service asbestos exposure was established, 
the objective evidence noted above would not support a finding 
that there exists a medical nexus between any such exposure and 
current pulmonary disability.  Moreover, the Veteran cannot 
support his claim on the basis of his assertion that there exists 
such a relationship, alone.  Matters of diagnosis and etiology 
are within the province of trained professionals.   See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As layperson not shown to 
have appropriate medical training and expertise, the Veteran 
simply is not competent to offer an opinion on the medical matter 
of whether a current pulmonary disability, to include pulmonary 
disease with pleural effusion and plaques, is related to in-
service asbestos exposure.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for chronic pulmonary disease with pleural 
effusion and plaques, to include as due to asbestos exposure, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for chronic pulmonary disease with pleural 
effusion and plaques, to include as due to asbestos exposure, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


